Title: James Madison to Reynolds Chapman, 23 October 1831
From: Madison, James
To: Chapman, Reynolds


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                ocr. 23. 1831
                            
                        
                        I return the papers accompanying yours of yesterday. I have run over tho’ very hastily, the prepared decree
                            other objects happening to press on my attentions. As it presents the view taken of the case by Mr. Barbour & Mr.
                            Patton, with your accordance, I should very reluctantly suggest changes if any occurred. I have taken for granted that my
                            account must be settled with the Commisioners. But as I wish to make it, in every respect what it ought to be, I will take
                            advantage of the kind disposition you express, to ask the aid of your judgement in making it, and with that view, that you
                            will spare me a few hours of your time, as soon as it may be convenient. Come prepared to dine & pass the day with
                            us.
                        
                            
                                
                            
                        
                    